Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1, 4, 9, and 14 are amended.
Claims 1-17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8), machine (claims 9-13), and article of manufacture (claims 14-17).  Accordingly, claims 1-17 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).

A computer-implemented method for prescriptions adjudication, the method comprising:
-electronically receiving a plurality of prescriptions, at least one prescription identifying at least one patient and a prescribed pharmaceutical treatment for the patient;
-applying a supplier selection criteria to select at least a first supplier and a second supplier from a set of certified suppliers, the first supplier being selected to fill a first prescription according to provisions of a prescription plan associated with the patient, and a second supplier being selected to fill a second prescription according to the provisions of the prescription plan based on submission of one or more bids, the bids being iterative to allow at least one of the plurality of suppliers to submit multiple bids for one or more of the plurality of prescriptions during a bidding process in which a graphical user interface is provided to allow the plurality of suppliers to view at least one of the submitted bids including one or more of a lowest bid or a top bid from among the one or more bids;
-transmitting the first prescription to the first supplier, and the second prescription to the second supplier for fulfillment, the first supplier being a retail pharmacy and the second supplier being a mail-order pharmacy according to evaluation of the patient’s preferences;
-receiving status updates from the one or more suppliers, wherein the status updates comprise at least one of prescription receipt confirmation, fulfillment confirmation, and shipment confirmation from a supplier selected to fulfill a plurality of prescriptions for a single patient in most effective manner with respect to at least one of costs, quality, and fulfillment speed as covered by the patient’s prescription plan;

-identifying the patient; 
-searching a database to identify a plan to which the patient belongs; and 
-searching a database to identify the supplier selection criteria associated with the plan.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing prescription fulfillment with a bidding of a prescription to the suppliers is managing interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because identifying prescriptions and which plan the patient belongs to and if a supplier is part of that plan can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract

limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method for prescriptions adjudication, the method comprising:
-electronically receiving a plurality of prescriptions (extra-solution activity, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)), at least one prescription identifying at least one patient and a prescribed pharmaceutical treatment for the patient (mere field of use limitation, see MPEP 2106.05(h));
-applying a supplier selection criteria to select at least a first supplier and a second supplier from a set of certified suppliers, the first supplier being selected to fill a first prescription according to provisions of a prescription plan associated with the patient, and a second supplier being selected to fill a second prescription according to the provisions of the prescription plan based on submission of one or more bids, the bids being iterative to allow at least one of the plurality of suppliers to submit multiple bids for one or more of the plurality of prescriptions during a bidding process (mere field of use limitation, see MPEP 2106.05(h)) in which a graphical user interface is provided to allow the plurality of suppliers to view at least one of the submitted bids including one or more of a lowest bid or a top bid from among the one or more bids (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f));
-transmitting the first prescription to the first supplier, and the second prescription to the second supplier for fulfillment (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), the first supplier being a retail pharmacy and the second supplier being a mail-order pharmacy according to evaluation of the patient’s preferences (mere field of use limitation, see MPEP 2106.05(h));
-receiving status updates from the one or more suppliers (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), wherein the status updates comprise at least one of prescription receipt confirmation, fulfillment confirmation, and shipment confirmation from a supplier selected to fulfill a plurality of prescriptions for a single patient in most effective manner with respect to at least one of costs, quality, and fulfillment speed as covered by the patient’s prescription plan (mere field of use limitation, see MPEP 2106.05(h));
-transmitting the status updates to the patient's computer in a format through which the status updates are viewable by the patient within a user interface (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f));
-identifying the patient; 
-searching a database (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) to identify a plan to which the patient belongs; and 
-searching a database (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) to identify the supplier selection criteria associated with the plan.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an 
For these reasons, representative independent claims 9 and 14 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claims 9 and 14 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2,11, and 15: The claims specify adjudicating and authorizing fulfillment of prescription, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 3, 12, and 16: The claims specify the steps of calculating a copayment price, accessing the account, deducting the price, and transmitting a payment, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 4-6: The claim specifies the criteria to apply to the prescriptions for selecting a supplier, which does no more than generally link use of the abstract idea to a particular 
	Claim 7-8: The claims specify the suppliers that can be used, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 10: The claim specifies receiving data from certified suppliers to be evaluated, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 13 and 17: The claims specify identifying a patient, searching a patient in a database to identify associated plan, and selecting a supplier selection criteria to select a supplier, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as electronically receiving plurality of prescriptions, transmitting prescriptions to suppliers, receiving status updates from the suppliers, transmitting status updates, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying a supplier selection criteria to identify a supplier, searching a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 10-13, and 15-17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 11, 15, (adjudicating and authorizing), 3, 12, 16 (transmitting a payment), 10 (receive data from certified suppliers) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 12, 16 (calculating copayment price), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3, 12, 16 (accessing account information), 13, 17 (search a database to identify supplier and plan) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an 
	Therefore, whether taken individually or as an ordered combination, claims 1-17
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, with respect to claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-17 has been withdrawn. 
The primary reasons for claims 1-17 overcoming the prior art is the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of searching a database to identify a plan with associated supplier selection criteria to which the patient belongs to and using the criteria to identify first and second supplier; the first supplier belonging to a prescription plan and second supplier belonging to a prescription plan from submitted bids.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
Kalies, Jr. – U.S. Publication No. 2013/0144649 – Teaches fulfillment of prescriptions based on iterative auction, but fails to teach searching a database to identify a plan with associated supplier selection criteria to which the patient belongs to and using the criteria to identify first and second supplier.
Howe et al. – U.S. Publication No. 2010/0057489 – Teaches a PBM contracting with fulfilling prescription requests, but fails to teach searching a database to identify a 
KR 20010075839A – Teaches selling of medical preparations based on prescriptions to purchasers at reverse auction, but fails to teach searching a database to identify a plan with associated supplier selection criteria to which the patient belongs to and using the criteria to identify first and second supplier.
"American Inventor Develops Method for Competitive Prescription Drug and/or Bidding Service Provider Selection." Indian Patents News, May 11 2010, p. n/a. ProQuest. Web. 8 Mar. 2022
Applicant's arguments filed for claims 1-17 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that the claims recite filling a prescription according to provisions of a prescription plan associated with the patient, as well as evaluation of the patient’s preferences when selecting a supplier for fulfillment, selecting a certified supplier (claim 5) and selection of a supplier (claim 6).  Examiner states that the claim never fulfills a prescription, it merely transmits a prescription for fulfillment.  Examiner states that even if the prescription fulfillment occurs, the present claims does not provide a practical application but generally linking the use of the judicial exception to a particular field of use, in this case prescription fulfillment.
Applicant argues that the present invention improves the process of prescription fulfillment and add advantages to patient experience that are not present when taking each of the elements individual, thereby improving the efficiency of the process.  Examiner states that while the claimed method purports to accelerate the process of prescription fulfillment, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).)  Additionally, although the claimed process of prescription fulfillment may be done more quickly using computer components, Applicant’s arguments that the claimed process is more efficient are not persuasive because the claimed process does not lead to the increased efficiency, rather that is due to the use of generic computers. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1095 (2016) (“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself’); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626